Citation Nr: 0507213	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-05 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for degenerative disc disease, L4-5, with minimal bilateral 
facet arthropathy, L5-S1, currently rated as 20 percent 
disabling.

2.  Entitlement to assignment of a higher disability rating 
for bilateral hearing loss, currently rated as 0 percent 
disabling.

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1992 to May 2000.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2002, a 
statement of the case was issued in March 2002 and a 
substantive appeal was received in May 2002.  The veteran 
failed to report for a Board hearing scheduled for February 
2005.


FINDINGS OF FACT

1.  The veteran's service-connected disability, described for 
rating purposes as degenerative disc disease, L4-5, with 
minimal bilateral facet arthropathy, L5-S1, is productive of 
radiographic evidence of mild degenerative disc disease, 
subjective complaints of pain with flare-ups associated with 
certain activities; clinical examination reveals no more than 
moderate limitation of motion, some pain on motion, and 
predominantly normal neurological testing.  

2.  The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level I hearing acuity in the right ear and Level II hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for degenerative disc disease, L4-5, 
with minimal bilateral facet arthropathy, L5-S1, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5010, 5295 
(2004).

2.  The criteria for entitlement to a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA 
defines the obligations of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in January 2004, which 
was after the August 2001 rating decision on appeal.  Thus, 
notice was not given in accordance with the requirements set 
out by the Court in Pelegrini.  Nonetheless, the Board finds 
that this constitutes harmless error.  See 38 C.F.R. § 
20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In a January 2004 RO letter, as well as the March 2002 
statement of the case and the April 2004 supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, which party was responsible for obtaining the 
evidence, and the need to submit any evidence in his 
possession that he deemed relevant to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In these 
documents, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The collective effect of these VA 
communications satisfied VCAA notice requirements as to the 
issues on appeal.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  Pertinent VA and 
private medical records are on file.  As the veteran has been 
afforded several VA examinations, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

The Board finds that VA has fulfilled its duty to notify and 
assist the appellant in the claim under consideration and 
that adjudication of the claim at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
disabilities is to be considered during the entire period 
from the initial assignment of the rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Degenerative Disc Disease

In the present case, it should be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The medical evidence of record includes a July 2001 VA fee-
based examination report.  The report notes that the veteran 
reported mechanical low back pain since November 1992.  He 
complained of pain, weakness and stiffness.  He stated that 
he was in constant pain and had flare-ups lasting about one 
week per year that were extremely bad.  He reported that 
flare-ups occurred with lifting heavy objects and moving the 
body the wrong way.  Examination of the lumbar spine revealed 
evidence of painful motion and spasm.  Straight leg raising 
testing was negative and the veteran's posture and gait were 
normal with no evidence of limited function of standing or 
walking.  The examiner noted that the veteran's range of 
motion was limited by discomfort and stiffness.  The range of 
motion was noted as follows:  flexion to 90 degrees, 
extension to 30 degrees, right and left lateral bending to 20 
degrees, right rotation to 25 degrees and left rotation to 20 
degrees.  Radiographic images of the lumbar spine revealed 
normal curvature with mild facet arthroplathy bilaterally.  
There was no evidence of significant spondylosis, but there 
was degenerative disc space disease at L4-5.  The diagnosis 
was degenerative disc space disease with minimal bilateral 
facet arthropathy.

A VA examination report from April 2004 states that the 
veteran complained of daily localized low back pain without 
radiation and with occasional muscle spasms.  He denied 
weakness, fatigue, impaired coordination or lack of endurance 
but stated that lifting more than 10 pounds, bending forward, 
and climbing steps aggravated his back pain.  He denied bowel 
or bladder incontinence or association.  He also denied 
hospitalizations, prescribed bed rest or incapacitating 
episodes in the last 12 months.

On physical examination, the veteran's stance and gait were 
normal.  No scoliosis was evidence and the veteran could 
heel/toe walk ten feet, but he complained of pain while doing 
so.  Palpation of the lumbar spine revealed no spasm, pain, 
tenderness to palpation or increased muscular tension.  Range 
of motion was as follows:  flexion to 80 degrees, extension 
to 20 degrees.  The examiner noted that the veteran 
complained of pain on motion at 80 degrees with flexion and 
at 20 degrees with extension.  Side bending was to 20 degrees 
on the right and to 30 degrees on the left.  The veteran 
could rotate bilaterally to 15 degrees, at which point he 
complained of pain.  

The examiner noted that he did not observe fatigue, weakness, 
incoordination, or lack of endurance.  Posterior tibial 
pulses were palpable and symmetric.  Neurologic examination 
revealed full strength of the lower extremities, intact 
sensory, and reflexes normal bilaterally.  Straight leg 
raises appear to have produced pain.  Goldthwaite's sign was 
positive for lumbosacral discomfort.  Radiographic studies of 
the lumbar spine were normal.  The examiner's diagnosis was 
lumbosacral strain without lower extremity radiculopathy.  

The veteran's lumbar spine disability is currently rated by 
the RO under the Diagnostic Codes 5010 and 5295.  The Board 
notes that during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  
 
Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.
 
Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees by not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

2) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; 

3) 40 percent - Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

The Board first notes that the July 2001 VA fee-basis 
examination report showed normal straight leg raising.  
Additionally, the April 2004 VA examination report noted full 
strength in the lower bilateral extremities with sensory 
intact and normal reflexes.  As noted previously, straight 
leg raising appeared to produce some pain and Goldthwaite's 
sign was positive for lumbosacral discomfort.  Nevertheless, 
the examiner noted in his diagnosis that the veteran did not 
have lower extremity radiculopathy.  Although there is 
radiographic evidence of disc disease, objective clinical 
findings show very little in the way of neurological 
abnormalities.  Nevertheless, assuming for the sake of 
argument that the veteran's current disability did involve 
radiculopathy, there is no medical evidence of record to show 
that the veteran's symptoms are severe, involving sciatic 
neuropathy with characteristic pain and muscle spasm, 
characterized by recurring attacks with intermittent relief, 
to warrant a 40 percent evaluation under former Diagnostic 
Code 5293 or incapacitating episodes as defined by the 
regulations to warrant a 40 percent rating under the revised 
Diagnostic Code 5243.  As discussed in detail below, there is 
also no medical evidence to suggest a rating in excess of 20 
percent is warranted under the either the old or new criteria 
for rating spinal disabilities based on limitation of motion 
or lumbosacral strain.

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 20 
percent rating for moderate limitation of motion and a 30 
percent rating was for severe limitation of motion and under 
the old Diagnostic Code 5295, a 20 percent rating was 
assigned if there was lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position and a 40 percent rating was 
assigned with severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under the revised regulations, a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis.  A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is not warranted unless there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

The July 2001 VA fee-basis examination report showed normal 
flexion and extension of the lumbosacral spine with right and 
left lateral bending limited to 20 degrees, right rotation 
limited to 25 degrees, and left rotation limited to 20 
degrees.  The April 2004 VA examination report showed flexion 
to 80 degrees, extension to 20 degrees, side bending to 20 
degrees on the right and to 30 degrees on the left and 
bilateral rotation to 15 degrees.  Thus, there is no medical 
evidence to demonstrate that the veteran's lumbar spine 
disability warrants a rating in excess of 20 percent under 
the revised diagnostic codes for rating spinal disabilities.  
As for application of the former Diagnostic Codes 5292 and 
5295, the July 2001 VA fee-basis examination report and the 
April 2004 VA examination report do not show any evidence of 
severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion in order to warrant a 
rating in excess of 20 percent under former Diagnostic Code 
5295.  Moreover, the July 2001 VA fee-basis examination 
report and the October 2004 VA examination reports show, at 
most, moderate limitation of motion, even when taking into 
consideration pain, fatigability and lack of endurance.  
Thus, there is no basis for awarding a disability rating in 
excess of 20 percent for the veteran's lumbar spine 
disability under former Diagnostic Code 5292.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
which suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 20 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the both of the examination 
reflect consideration of pain.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Hearing Loss

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Since his claim was received in August 2000, the current 
version of rating criteria for bilateral hearing loss which 
became effective June 10, 1999, are for consideration.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  

In evaluating hearing service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized audiological 
evaluation in July 2001, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
15
20
10
LEFT
N/A
15
15
15
40

The average puretone threshold was 16 decibels in the right 
ear and 23 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 84 percent in the left ear.

On the authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
5
15
15
LEFT
N/A
15
15
15
35

The average puretone threshold was 12 decibels in the right 
ear and 20 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 94 percent in the left ear.

Applying the criteria found in 38 C.F.R. §§  4.85-4.87, the 
veteran's audiological examination yielded level I hearing in 
the left ear and level II hearing in the left ear (using the 
evidence of record most favorable to the veteran).  Entering 
the category designations for each ear into Table VII results 
in a 0 disability rating under Diagnostic Code 6100.

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Moreover, there is no 
evidence of an exceptional pattern of hearing impairment to 
otherwise allow for application of 38 C.F.R. § 4.86.  The 
degree of bilateral hearing loss shown by the examination 
reports fails to meet the standards for a 10 percent 
disability rating.  Therefore, the preponderance of the 
evidence is against the veteran's claim.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.  However, 
based on the evidence currently of record a compensable 
rating is not warranted. 


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


